  Case 1:19-cv-02114-CFC Document 3 Filed 01/28/20 Page 1 of 1 PageID #: 22


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 ERIC SABATINI, Individually and On Behalf
                                      )
 of All Others Similarly Situated,    )
                                      )
                   Plaintiff,         ) Case No. 1:19-cv-02114-CFC
                                      )
        v.                            )
                                      )
 JAGGED PEAK ENERGY INC., CHARLES     )
 D. DAVIDSON, ROGER L. JARVIS, JANEEN )
 S. JUDAH, MICHAEL C. LINN, ADRIANNA )
 C. MA, JOHN R. SULT, S. WIL VANLOH,  )
 JR., DHEERAJ VERMA, BLAKE A.         )
 WEBSTER, JAMES J. KLECKNER,          )
 PARSLEY ENERGY, INC., and JACKAL     )
 MERGER SUB, INC.,                    )
                                      )
                   Defendants.        )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

 Dated: January 28, 2020                           RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                    Wilmington, DE 19801
 Richard A. Maniskas                             Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
 Berwyn, PA 19312                                Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                       Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                            Attorneys for Plaintiff
